Citation Nr: 1102885	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee synovitis.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from 
October 1959 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for right 
knee synovitis and bilateral tinnitus.  The Veteran appealed the 
decision on these issues.  The Veteran did not request a hearing 
before the Board.

In November 2009, subsequent to the issuance of the November 2009 
Supplemental Statement of the Case (SSOC), but prior to the March 
2010 certification of the appeal to the Board, the Veteran 
submitted a written statement without a waiver of RO review.  
However, the Board notes that the Veteran's statement consists of 
additional contentions regarding evidence that was previously 
submitted, so is not new evidence.  For this reason, the Board 
finds that a remand to the RO is not necessary.  See 38 C.F.R. § 
20.1304(a) (2010).


FINDINGS OF FACT

1.  The Veteran experienced a right knee injury and an isolated 
instance of right knee pain during service.

2.  The Veteran did not experience continuous symptomatology of a 
right knee disorder since service.  

3.  The Veteran does not have a current right knee disability.   

4.  The Veteran experienced loud noise exposure during service.

5.  The Veteran did not experience onset of tinnitus 
symptomatology during service.

6.  The Veteran has not experienced continuous tinnitus 
symptomatology since service.

7.  The Veteran's current tinnitus disorder was not caused by 
exposure to loud noises during service.  


CONCLUSIONS OF LAW

1.  Right knee synovitis was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

VCAA notice, submitted prior to the October 2008 rating decision 
in February 2008, substantially satisfied the provisions of 38 
U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; the information and evidence 
that VA would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information regarding 
disability rates and effective dates required by Dingess.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's service treatment 
records, private treatment records, and VA treatment records to 
assist the Veteran with the claim.  The Board notes that many of 
the VA treatment records are missing from the claims file.  
Specifically, despite repeated searches by the RO and VA 
personnel, the VA treatment records from the VA medical facility 
at Temple, Texas, dated from January 1981 to March 17, 1996 could 
not be located and procured.  The Board notes that the RO 
contacted the VA facility at Temple and was advised that they 
could not find any treatment records dated from January 1981 to 
November 1996.  The RO then requested  records from the Central 
Texas Veterans Health Care System archives and was able to 
procure records dated from March 17, 1996 through November 1996.  

The RO also advised the Veteran throughout of their attempts to 
procure the missing treatment records, and requested any 
assistance he could provide.  As the RO took all reasonable steps 
to procure the missing VA treatment records, the Board finds that 
a remand to seek their procurement would serve no useful purpose 
and would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

As to the duty to provide a medical opinion, the Board notes that 
the Veteran was provided with respective September 2008 VA 
medical examinations regarding his claimed right knee synovitis 
and bilateral tinnitus disorders.  Each of these examinations 
involved a review of the claims file, an interview with the 
Veteran, and a thorough physical examination.  After these steps 
were completed, each VA examiner wrote a report, offered a 
medical opinion where there was current disability, and provided 
bases for the diagnoses and opinion.  Under these circumstances, 
there is no duty to provide an additional medical opinion 
regarding the claimed disorders.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.


Analysis of Service Connection for Right Knee Synovitis

The Veteran essentially contends that he developed right knee 
synovitis as a result of an in-service right knee injury during 
an airplane jump.  Having considered all the evidence of record, 
lay and medical, in light of the regulations noted above, the 
Board finds that service connection is not warranted for right 
knee synovitis.  

The Board finds that, while the Veteran experienced right knee 
injury and pain during service, he did not exhibit chronic 
symptomatology of a right knee disorder during service.  In an 
April 1961 service treatment record, the examiner noted that the 
Veteran was injured in an airplane jump the previous day.  An X-
ray showed no bone or joint abnormality.  Subsequently, in a 
February 1967 service treatment record, the Veteran reported 
acute onset of right knee pain about the patella and popliteal 
fossa upon motion with minimal crepitance and no swelling.  An X-
ray showed no abnormalities.  However, the record indicates that 
the right knee pain, noted in the February 1967 service treatment 
record, was an isolated instance as the subsequent service 
treatment records contain no subsequent notations of diagnosis or 
treatment for a right knee disorder.  Moreover, the Veteran 
underwent thirteen separate service medical examinations on a 
nearly annual basis after the February 1967 report of right knee 
pain.  In each of these examination reports, to include the April 
1980 service discharge medical examination report, the examiner 
found that the Veteran's lower extremities were clinically 
normal.  

The Board also finds that the Veteran did not experience 
continuous post-service symptomatology of a right knee disorder.  
The post-service treatment records do not contain any notation 
indicating continuous symptomatology of a right knee disorder 
since service.  As stated previously, the VA treatment records 
from January 1980 through March 16, 1996 are missing from the 
claims file; however, even in his statements, the Veteran has not 
claimed to have experienced continuous symptomatology of a right 
knee disorder during the post-service period for which records 
are missing.  In fact, the Veteran has not claimed to have 
experienced continuous symptomatology of a right knee disorder 
since service.  See 38 C.F.R. 
§ 3.303(b).

Finally, the Board notes that the post-discharge evidence of 
record does not contain any notation indicating a diagnosis of a 
right knee disability.  In a September 2008 VA medical 
examination report, the Veteran reported being injured during 
airborne training in the early sixties.  He stated that he 
currently experienced aching and stiffness in both knees, usually 
worse in the morning or with prolonged sitting for greater than 
one hour.  He reported that the pain would be alleviated by 
activity.  Upon examination in September 2008, the VA examiner 
noted that the Veteran's right knee appeared normal physically 
and exhibited a full range of motion without pain.  An X-ray 
showed normal bones and soft tissues.  The VA examiner noted 
minimal atherosclerotic calcifications demonstrated within the 
arterial vessels.  The impression was a right knee within normal 
limits for the Veteran's age.  The examiner noted finding no 
degenerative joint disease of the right knee.  

The Board notes that the record of evidence contains no other 
records indicating that the Veteran sought treatment for a right 
knee disorder.  With respect to the Veteran's reports of right 
knee pain, found in the September 2008 VA medical examination 
report, it is pertinent to note that symptoms such as pain, by 
itself and without an underlying medical condition, do not 
constitute a disability for VA disability compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  First 
and foremost, with any claim for service connection (under any 
theory of entitlement), it is necessary for a current disability 
to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, the record of evidence indicates that the Veteran 
did not incur a chronic right knee disorder during service, has 
not experienced chronic right knee symptomatology since service, 
and does not currently have a right knee disability.  Therefore, 
service connection must be denied.  As the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for right knee synovitis, the benefit of the doubt 
doctrine is not applicable and the claim for service connection 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis of Service Connection for Bilateral Tinnitus

The Veteran essentially contends that he developed bilateral 
tinnitus as a result of in-service acoustic trauma.  He contends 
that his tinnitus is related to his 18 years of service as a 
helicopter pilot.

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that service connection 
is not warranted for bilateral tinnitus.  First, the Board finds 
that the Veteran experienced loud noise exposure during service.  
A service personnel record, specifically a DD Form 214, indicates 
that the Veteran's Military Occupational Specialty (MOS) was that 
of an attack helicopter pilot.  Consider the Veteran's MOS and 
his length of service, the Board finds that he experienced loud 
noise exposure during service.  

However, the Board finds that the Veteran did not experience 
symptoms of tinnitus during service, including no credible 
evidence of chronic tinnitus during service.  Service treatment 
records, including the April 1980 service discharge medical 
examination report, do not contain any notation indicating onset 
of tinnitus symptomatology during service.  Moreover, the Veteran 
does not claim to have experienced tinnitus symptomatology during 
service.

The Board also finds that the Veteran has not experienced 
continuous tinnitus symptomatology since service.   The Board 
notes that the Veteran is competent to testify as to things that 
he can observe through his senses, such as symptoms of tinnitus.  
Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay 
testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (a veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses).  Therefore, 
the Veteran is competent to testify as to when he first observed 
tinnitus symptomatology.  In an October 2006 VA treatment record, 
the Veteran reported experiencing bilateral, frequent, moderate 
severe ringing in his ears for approximately three to four years.  
In a September 2008 VA medical audiology report, the Veteran 
stated that he had experienced constant, high-pitched ringing in 
both ears for over ten years.  Even at a September 2008 VA 
examination, the Veteran reported experiencing tinnitus 
symptomatology for more than ten years, but did not give a 
history of tinnitus since service separation.  All of these 
histories of onset of tinnitus, reported by the Veteran, show 
that symptoms of tinnitus were not continuous since service, but 
began many years after service separation.  The Veteran has not 
made any subsequent statements clarifying the date of onset or 
suggesting an earlier date of onset.  Therefore, as the Veteran 
was discharged in April 1980, many years prior to the claimed 
onset of a tinnitus disorder, the Board finds that the Veteran 
has not experienced continuous tinnitus symptomatology since 
service.  

Finally, the Board finds that the weight of the evidence 
demonstrates that the Veteran's current tinnitus disorder is not 
related to in-service acoustic trauma.  As noted above, evidence 
does not support a finding of continuous tinnitus symptomatology 
after service separation, but shows the onset of tinnitus many 
years after discharge from service.  A September 2008 VA 
audiology examination report reflects a September 2008 VA 
audiology opinion that it was less likely than not that the 
Veteran's tinnitus was due to military acoustic trauma.

In a September 2008 VA audiology examination report, the VA 
examiner indicated having reviewed the claims file, noting that 
the Veteran's service treatment records did not include any 
notation indicating diagnosis or treatment for tinnitus, service 
treatment records showed normal hearing during service, and the 
first post-discharge treatment record indicating treatment for 
tinnitus was dated October 2006.  During an interview at the 
September 2008 VA examination, the Veteran reported experiencing 
tinnitus symptomatology for more than ten years.  He reported 
that, during service, he served as a helicopter pilot for 18 
years, thereby exposing himself to aircraft and engine noise.  He 
reported that, after discharge, he worked in a furniture 
manufacturing plant without hearing protection, that he 
experienced recreational noise exposure from lawn equipment and 
motorcycles without hearing protection, though he always wore a 
helmet while using his motorcycle.  

After an examination in September 2008, the VA examiner diagnosed 
tinnitus.  The VA examiner noted that the October 2006 VA 
treatment record indicated onset of the disorder within the past 
six years and that the Veteran currently reported duration of 
over ten years.  She also noted that the Veteran reported 
recreational and occupational noise exposure since service.  
Considering the treatment records indicating normal hearing 
during service, the absence of any report of tinnitus during 
service, and the reported onset of the past 10 years noted in the 
October 2006 VA treatment record, the examiner opined that it was 
less likely than not that the Veteran's tinnitus was due to 
military acoustic trauma.  Considering the thorough review of the 
claims file, the interview with the Veteran, the conclusions 
based on the data in the claims file and supported with reasoned 
bases, the Board finds the September 2008 VA examiner's opinion 
to have great probative value in this matter.  See Prejean v. 
West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on their 
detail of their analysis).

In a November 2009 statement, the Veteran indicated that he did 
not experience much noise exposure after service.  Specifically, 
the Veteran reported that, although he rode a dirt bike after 
service, he always wore a helmet that would block out most noise.  
Also, he contended that, although he worked at a warehouse after 
discharge, he did not work close to noise-emitting equipment.  In 
fact, he stated that the loudest noises he encountered in the 
warehouse came from forklifts that were muffled for indoor use.  
He also stated that he did encounter noise from yard equipment, 
such as lawn mowers and chainsaws, but stated that he did not use 
such equipment every day.  Therefore, the Veteran believed that 
his tinnitus must have been related to his 18 years of service as 
a helicopter pilot.  

Having taken the Veteran's contentions into account, the Board 
still finds that the evidence weighs against a nexus between the 
Veteran's current tinnitus disorder and service.  First, the 
Board notes that the Veteran does not deny being exposed to 
recreational noise since service, but only indicates that he 
sometimes used equipment that would muffle some of the noise.  
Moreover, as noted above, the Veteran is entitled to speak as to 
symptoms he may observe as a layman.  See Charles, 16 Vet. App. 
at 370.  Therefore, he can speak to the nature of his tinnitus 
and the date of onset.  As noted above, throughout the course of 
this appeal, the Veteran has indicated that he first experienced 
onset of tinnitus many years after service, so there is no 
evidence of continuity of symptomatology of tinnitus since 
service upon which service connection could be granted, or upon 
which a favorable nexus opinion could be based.  Also, the only 
medical opinion of record is that of the September 2008 VA 
examiner, and this opinion strongly weighs against a finding of 
nexus of tinnitus to the noise exposure in service.  The record 
indicates that the Veteran told the September 2008 VA examiner a 
similar, accurate history of noise exposure both in and after 
service, and indicated onset of tinnitus many years after 
service.  Considering this evidence, and basing the opinion on a 
full and accurate history, the VA examiner opined that the 
Veteran's tinnitus was less likely than not related to service.  

Therefore, considering the admitted noise exposure both during 
and after service, the long gap between discharge from service 
and onset of symptoms, and the sole medical opinion of record, 
indicating the Veteran's tinnitus was less likely than not 
related to service, the Board finds that the evidence weighs 
against a finding of a nexus between the Veteran's tinnitus and 
service.  For the above reasons, the Board finds that the 
preponderance of the evidence weighs against service connection 
for tinnitus, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee synovitis is denied.  

Service connection for bilateral tinnitus is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


